DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Response to Amendment
	Claim 10 is cancelled.
	Claims 1 and 20 are currently amended.
	Claims 14-15 are withdrawn.
	In view of the amendment, filed on 09/09/21, the following rejections are withdrawn from the previous office action, mailed on 07/22/2021.
Rejection of claim 20 under 35 U.S.C. 112(b)
Rejection of claims 1-13 and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Burgemeister et al. (US 10,639,686)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claims 1 and 20 include the limitation of “the apparatus to store the non-fused build material from the recovered build material tank for use in a subsequent additive manufacturing process.” Specification of the instant application introduce “a build material store (124)” as corresponding structure for the claimed “apparatus to store”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “a free length extending within the unpacking compartment”, in claim 1: 4th line and claim 20: 11th line, which renders the claim vague and indefinite. The claim tries to define “a free length” for “a collection hose”, as “extending within the unpacking compartment”. However, it is not clear to which extend a collection hose needs to be extendable to be considered as “a free length collection hose”. Further, specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claims 1 recites “a free end moveable by a user by hand”, in claim 1: 5th line and claim 20: 11th line, which renders the claim vague and indefinite. Even though claim tries to define “a free end” for “a collection hose” as “movable within the unpacking compartment”, it is not clear which extend of the movement of the collection hose end is considered to be “a free end collection hose”. Further, specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 1 recites “a free end” of the collection hose to be moveable “by a user by hand”, in claim 1: 5th line and claim 20: 11th line, which renders the “by a user by hand” is not definite because it is not clear does the phrase covers only movement by hand of a user or if the user uses other means of moving the collection hose, such as a robotic system, it is still considered to be covered within the scope of the claimed subject matter. Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgemeister et al. (US 10,639,686).
Burgemeister et al. (US 10,639,686) disclose a flow cabinet system for cleaning at least one object comprising a flow cabinet system 100 for cleaning at least one object, an object produced by 3D printing, comprises a cabinet (1) having walls enclosing a volume. Tubing for the supply of compressed gas as well as a plurality of handheld cleaning tools within the volume for removing, by means of the supplied compressed gas, powder from the at least one object are included. An extraction unit 63 comprises tubing for extracting powder-laden gas from the volume through a gas outlet located near one of the left and 
Further, Burgemeister et al. (US ‘686) teach the extraction unit (65) comprises a cyclone separator (75), a removable container (77) for collecting the powder particles which were separated from the gas by means of the cyclone separator (75). (See page 10, second paragraph) The flow cabinet (1) comprises a first tubing connector (51) in the top wall (25), a second tubing connector (53) in the left side wall (17), and a third and fourth tubing connectors (67, 69) in the bottom wall (15). (See page 10, second paragraph)
[AltContent: textbox (An apparatus for unpacking built objects)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Recovered build material tank)][AltContent: arrow][AltContent: textbox (Build material tank (63))][AltContent: textbox (Wheeled trolley (83))][AltContent: connector][AltContent: textbox (A collection hose outlet)][AltContent: arrow][AltContent: textbox (An unpacking compartment)][AltContent: connector]
    PNG
    media_image1.png
    521
    793
    media_image1.png
    Greyscale

Moreover, Burgemeister et al. (US ‘686) disclose in the cabinets (1, 101, 201, and 301), the gas inlet (107) is provided in the back wall (23) closer to the right sidewall (19) than to the left side wall (17). The gas outlet (51, 53, 67, 69, 76) is located closer to the left side wall (17) than to the right side wall (19) such that the main direction of the flow in the cabinets (1, 101, 201, 301) is towards the left side wall (17). (See page 13, 3rd paragraph)

Further, Burgemeister et al. (US ‘686) teach an inside of the top wall 25 of the cabinets 101; 201 is provided with four hooks 111, 113, 115, 117 for supporting cleaning tool tubing 601, 602 (FIG. 6) for the supply of compressed gas to a plurality of handheld cleaning tools 603 (FIG. 6 rectangular boxes labeled with the letter "T") within the volume. Each cleaning tool is connected to a valve terminal 121, 123, permitting an operator to select one of the cleaning tools connected thereto. The valve terminal is preferably positioned near the top wall 25. (See column 7, lines 17-25)
[AltContent: textbox (A collection hose (601 & 602))][AltContent: connector][AltContent: connector][AltContent: textbox (A free end (603))][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    476
    622
    media_image2.png
    Greyscale

	Therefore, as to claim 1, Burgemeister et al. (US ‘686) disclose an apparatus (201) for unpacking built objects that were built using build material in an additive manufacturing process, the apparatus (201) comprising: an unpacking compartment (300); collection hoses (601 and 602) having a free length extending within the unpacking compartment (300) and a free end (603) moveable by a user by hand within the unpacking compartment (300) to manually clean the built objects in the unpacking compartment (300) that were formed by additive manufacturing and to recover, by suction, non-fused build material from around the built objects; and a recovered build material tank (63) coupled to the collection hose (601) to receive the non-fused build material recovered by the collection hose (601).
	As to claim 20, Burgemeister et al. (US ‘686) disclose an apparatus (201) for unpacking built object that was built using build material in an additive manufacturing process, the apparatus comprising: a docking port (81) for a wheeled trolley (83), the trolley (83) moveable between an additive manufacturing system and the apparatus, the trolley (83) comprising a build platform on which the built object is built by the additive manufacturing system, the build platform supporting the built object and unfused build material; an unpacking compartment above the docking port, the build 
	Burgemeister et al. (US ‘686) is silent on that the apparatus (201) store the non-fused build material from the recovered build material tank (63) for use in a subsequent additive manufacturing process.
However, it would have been obvious for one of ordinary of the skill in the art at the time of Applicant’s invention to modify the unpacking apparatus, as taught by Burgemeister et al. (US ‘686), through storing the non-fused build material from the recovered build material tank (63) for use in a subsequent additive manufacturing process in order to improve the workability of the additive manufacturing apparatus by enhancing an efficiency and operation consistency of the process.
	As to claim 2, Burgemeister et al. (US ‘686) teach an overflow tank coupleable to the collection hose to receive non-fused build material recovered by the collection hose.
	As to claim 3, Burgemeister et al. (US ‘686) disclose switching valves to selectively enable fluid communication from the collection hose to the recovered build material tank and to the overflow tank.
	As to claim 4, Burgemeister et al. (US ‘686) teach a conduit to couple the collection hose to the recovered build material tank.
5, Burgemeister et al. (US ‘686) disclose a suction pump to create suction in the collection hose.
	As to claim 7, Burgemeister et al. (US ‘686) teach a dust filter and a compartment airflow pump to create a laminar airflow through the unpacking compartment and the dust filter to contain powder in the apparatus.
	As to claim 8, Burgemeister et al. (US ‘686) disclose one or more built part cleaning tools to attach to the collection hose positioned proximate a suction opening of the hose.
	As to claim 9, Burgemeister et al. (US ‘686) teach a trolley dock to receive a trolley used in an additive manufacturing process and comprising a build platform on which portions of build material are fused in the additive manufacturing process, the trolley dock being to locate the build platform facing the unpacking compartment in use.
As to claim 11, Burgemeister et al. (US ‘686) teach an unpacking platform facing the unpacking compartment in use to receive built objects and non-fused build material from a container, wherein the collection hose is to operate within the unpacking compartment to recover by suction non-fused build material from around built objects deposited on the unpacking platform from the container.
	As to claim 12, Burgemeister et al. (US ‘686) disclose a material management station separate from a 3D printer to perform the additive manufacturing process.
	As to claim 13, Burgemeister et al. (US ‘686) disclose a conduit to provide recycled non-fused build material from the recovered build material tank to a trolley used in an additive manufacturing process for provision to a build platform supported by the trolley.
	As to claim 16, Burgemeister et al. (US ‘686) teach the collection hose extends upward from a bottom of the unpacking compartment.
	As to claim 17, Burgemeister et al. (US ‘686) disclose the collection hose extends upward from a bottom of the unpacking compartment with a curved 
	As to claim 18, Burgemeister et al. (US ‘686) teach the unpacking compartment is located above a docking port for trolley, the trolley comprising a build platform to support the built objects and un-fused build material, the build platform being located at a bottom of the unpacking compartment when the trolley is docked in the docking port.
	As to claim 19, Burgemeister et al. (US ‘686) disclose a material loading hose extending through the unpacking compartment to the trolley, the material loading hose being connected to the recovered build material tank to transport the non-fused build material from the recovered build material tank to the trolley for use in the subsequent additive manufacturing process.
Response to Arguments
Applicant's arguments, filed on 09/09/2021, have been fully considered but they are not persuasive.
Applicant’s arguments in regard to 35 U.S.C. 112(b) rejection of amended claim 20 found persuasive, and therefore, the rejection of amended claim 20 because indefiniteness is withdrawn since the amendments appropriately resolves the issue. However, the arguments regarding the 35 U.S.C. 112(b) rejection of claim 1 not found persuasive because in despite of the applicant’s statements, the claim language of claim 1 is still indefinite even in view of the disclosure of the specification and the drawings. The claim language of the claim 1 is still indefinite even in view of the paragraphs [0050] and [0065] of the specification because the claim language uses terminologies that are not defined within the disclosed scope of the specification and drawings. Therefore, the indefiniteness rejection of claim 1 is still maintained.
Moreover, Applicant’s arguments in regard to rejection of the claims over the prior art of Burgemeister was fully considered but not found persuasive. The main argument is based on that Burgemeister does not teach or suggest the claimed collection hose that “to recover, by suction, non-fused build material from around the built objects.” This is not persuasive because 1, in column 3, lines 14-21 of Burgemeister.
Therefore, it is still believed that Burgemeister disclose the above limitations of claims 1 and 20, and therefore, the arguments are not persuasive.
Finally, after a full review of the submitted remarks in view of rejections of the claims over the prior art and also the claimed subject matter, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Relevant References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Heugel et al. (US 2010/0192806) disclose a method and a system for recycling of remaining powder from an equipment for generatively manufacturing three-dimensional objects (3), wherein, in addition to sieving of remaining powder (3a) or mixing the remaining powder (3a) with fresh powder, a further preparing step for modifying a characteristic of the resulting powder is performed. (See the abstract)
	Shi et al. (US 2016/0271887) disclose a powder recycling machine includes a casing, a powder collector, a dust-sucking system and a dust-removing system. An accommodation space within the casing is divided into a first space and a second space by a partition plate. The powder collector is disposed within the first space for collecting excess powder from the first space. The dust-sucking system includes a connector, a cyclone separator and a first suction device. The connector, the cyclone separator, the first suction device 
	Chen et al. (US 2015/0298397) disclose a powder recycling system includes a powder feeder, a remaining powder collector, a bridge breaker, a block powder filter, a cyclone separator, a particulate filter cleaner, an air pressure generation device and an electrostatic precipitator. The powder feeder provides a construction powder to a construction platform. The remaining powder collector for collects the remaining powder. (See the abstract)
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	09/30/2021